The opinion of the Court was delivered by
Mr. Justice Gary.
This is an action for the specific performance of a written contract for the sale of land, brought by the vendor against the vendee. His Honor, Judge Benet, heard the case on testimony taken by the master, and decided that the court of equity did not have jurisdiction, on the ground that there was a plain and adequate remedy at law, and that there were no peculiar featnres in the contract why equity should interfere. There were some other matters stated in the case, but the views of the Court render them immaterial.
1 This case is controlled by Gregorie et al. v. Bulow, Rich. Eq. Cases, 235, which has not been overruled, and there is no desire on the part of the Court to question its authority. That case has not only for its support the doctrine of stare decisis, but is in harmony with the modern doctrines of equity jurisprudence. Mr. Pomeroy, in the first volume of his Equity Jurisprudence, section 138, says: “The exclusive jurisdiction includes, secondly, all civil cases in which the remedy to be granted — and, of course, the remedial right — is purely equitable, or one *177which is recognized and administered by courts of equity, and not by courts of law. In the cases of this kind, the primary right, which is maintained, redressed or enforced, is sometimes equitable and is sometimes legal, but the jurisdiction depends not upon the nature of these rights, estates or interests, but wholly upon the nature of the remedies. Cases in which the remedy sought and obtained is one which equity courts alone are able to confer, must, upon any consistent system of classification, belong to the exclusive jurisdiction of equity, even though the primary right, .estate or interest of the party is one which the courts of law recognize, and for the violation of which they give some remedy. Thus a suit to compel the specific performance of a contract falls under the exclusive jurisdiction of equity, although a legal right also arises from the contract, and courts of law will give the remedy of damages for its violation.” In a note to section 139 of the same volume, the author says: “There is a distinction here of great importance, but which has often been overlooked. The want of a full, adequate, and complete remedy at law under the circumstances of the particular case, is also the reason why the jurisdiction of equity is exercised, and a decision is made in favor of the plaintiff, granting him equitable, relief in some instances of the exchisive jurisdiction — as, for example, in suits for the specific performance of contracts. But such facts are not in these instances the foundation of the jurisdiction, it is only the occasion on which a decision is rightfully made, in pursuance of the doctrines of equity jurisprudence, by courts already possessing the jurisdiction. The jurisdiction exists because courts of equity alone are competent to administer these remedies. In all instances of concurrent jurisdiction both the courts of law and equity are competent to administer the same remedy, and the foundation of the jurisdiction in equity is the inadequacy of the relief as it is administered through means of the legal procedure. The exclusive jurisdiction of equity rests upon an entirely different foundation, and exists absolutely without reference *178to the adequacy of legal reliefs. This distinction is a plain one, but is often lost sight of; the two classes of cases are often confounded, and the equitable jurisdiction, in all instances exclusive and concurrent, is made to rest merely upon the inadequacy of legal remedies. This error grows out of the tendency to confound questions as to the equitable jurisdiction — i. e., the powers of equity courts to hear and decide; with the altogether different questions as to the rightfulness of their decision — i. e., whether according to the doctrines of equity a case unquestionably within their jurisdiction was properly decided.” In section 219 of the same volume the author says: “The exclusive jurisdiction consists, as has been shown, of two distinct branches, viz: 1, where the primary rights, interests or estates of the complaining party are wholly equitable; and 2, where the primary rights, interests or estates are legal, but the remedies sought and obtained are wholly equitable. The principle that the inadequacy of legal remedies furnishes the occasion for a resort to the equitable jurisdiction, and the rule for its proper exercise does not extend to the first branch or division of the exclusive jurisdiction. The exercise of the power belonging to the first branch to adjudicate upon, maintain, enforce or to protect purely equitable primary rights, interests or estates, does not at all depend upon any insufficiency or inadequacy of legal methods and remedies, but solely upon the fact that these primary rights, interests or estates are wholly equitable, are not recognized by the law, nor cognizable by the courts of law, and there is, therefore, no other mode of maintaining and enforcing them except by the courts of equity, &c.” In a note to section 1400, vol. 3, the author says: “Although contracts may also give rise to a legal right, yet when equity compels their specific performance, it enforces the equitable obligations arising from them, and not the legal duty.”
*1792 *178The facts and circumstances in the case of Holley v. Anness, 41 S. C., 349, were not such as to have warranted the Court in exercising its equitable powers, but that *179case cannot be regarded as authority for the proposition that the Court of Equity did not have jurisdiction. Furthermore, sec. 178 of Pom. Eq. Jur., therein quoted by the Court, only applies to cases where redress is sought for the violation of a primary legal right, and not, as in this case, where the plaintiff seeks the enforcement of a primary equitable right. One belongs to the exclusive and the other to the concurrent jurisdiction of the Court. One depends upon the adequacy of legal remedies, the other does not. The order of the Circuit Judge was erroneous, and the case will be remanded so as to have it decided on the merits, on the equity side of the Court.
It is the judgment of this Court, that the order of the Circuit Court be reversed.